DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wickermann et al (German publication 10326266).
	The publication to Wickermann discloses the invention as is claimed.  Note cited English translation of description portion of Wickermann.  The publication to Wickermann discloses an adapter (40, fig. 4) configured to connect a windshield wiper (14, fig. 1) to a drive arm (12).  The adapter comprising a head (right end figure 4) and a body which extend in a continuation of one another in a longitudinal direction of the adapter.  The adapter formed by at least by an upper wall (44) and at least two lateral flanks (42) extending from the upper wall.  At least one centering means (generally 88 and right hand portion of adapter) is configured to center it with respect to a yoke (18, fig. 3) of the drive arm (18) in a vertical direction perpendicular to the upper wall.  The centering means is continued longitudinally along the body by a guide member (70,92) configured to engage with the drive arm (fig. 9).  A tongue (74-80) is configured to wedge (fig. 9) the adapter in the vertical direction, at least via bevel (80).
With respect to claim 1, as an alternative to the above, it is noted that portion (70) could also be deemed the centering means as it is received into the recess (58) of the drive arm, and portion (92) could be deemed the guide member which continues the centering means longitudinally and engages with the drive arm (figs. 6-9).
	With respect to claim 2, the tongue is integral with the adapter body (fig. 4).
	With respect to claim 3, the guide member (70,92) is carried by a lateral flank (42, fig. 4).
	With respect to claim 4, the centering means and the guide member are disposed beyond, or to the left (fig. 4) of a shoulder at the boundary of the head and body.
	With respect to claim 5, the tongue (74-80) is carried by a lateral flank of the body (fig. 4).
	With respect to claim 8, the tongue of Wickermann is deemed able or capable of plastic deformation, as nothing would prohibit such if sufficiently deformed.
	With respect to claim 10, the centering means (generally 88) appears as a half disk (fig. 4) with a center of which passes through a plane containing the shoulder, in the same manner as applicant.
	With respect to claim 11, the adapter (40) is connected by a means for rotational connection (38, 39, 50) to a connector (20) to form a connection device as claimed.
	With respect to claim 12, figure 1 of Wickermann shows a windshield wiper including the connection device as set forth above.


Allowable Subject Matter

Claims 6, 7, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

	Applicant’s remarks submitted 07 July 2022 are noted and persuasive.  As set forth in the 28 July 2022 interview, reference numerals (72, 90) were inadvertently used in the 08 April 2022 office action instead of the correct numerals (70, 92).  Such has been corrected above.  As set forth above, the components (70, 92) are provided on the adapter (40) and not on the drive arm.  Also, as set forth above, there is an additional interpretation of Wickermann that would clearly meet the current language of claim 1. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
28 July 2022